i I




                      OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                                          AUSTIN


0LI.N.D    c. MANN
  ..r-      .**.=a

                                                               Uuoh     4, 1939

          Honorable Howard Bartcog
          Coamlttee on state Mralrm
          Bouae of Repr*mntetlrrr
          Aurtln, Texa8

          Dear Sin




                    UtfOi@ 16, SWiiOII 30, Or the COtMtftUtiOiI Or.TeX8s pro-
          rider in part t *The duration of all otfioee not fixed by this Con-
          rtltutlon rhall no~er eroesd tro year8 ’ * *.”
                    The Texan Supreme Court her repeatedly held that thio pro-
          vision forbida the Legirlaturrto oreato the term of any offfoe for
          more than two yearr. The rOBIOtI for this prO+h%O13 iI W43ii f#tated
          by the Suprose Court ln the,oase oi Klgbrough va. Barwtt (1900) 95
Tex. 301, 85 S,I, 120, in the opinion by Brown, I., et pa@   121:
 morablo   Xouard   Xartrog,    Msroh 4, 19S9, Pago 2


                *The oomoatlon whioh frmsd our Coastitu-
           tion nalrd tb       priaolpal   o??~oors who mm   to
           disohargs ths ?uaotioarot~gorornaeat ior the
           8tste aad oouatiss end some subdivisionsof
           oountlom, end to laoh aemsd otrlor iron Oorrr-
           nor to ooastrblr,exorpt notary publlo, ilxsd
           a tam     ior whloh it should bs hold. The terns
           rsngod from 81x years for ths l   ppsllats oourts
           and railroad oomalssionsrsdown to two years
           ror alwst rrsry other 0rri0e.      It is menirs8t
           that the ooavontlendid not drslra or Intend
           that publio servants OS this stats should hold
           their O??lo@r for a great lragth O? time, but
           it we8 the polloy that they should return to
           the power    uador rhioh they rsosivsd their au-
           thority tar its rrnswsl at rhort intervals;aad
           having appllod this rule to all thr o??lOss
           newd by them, revs the one, it plaosd a liti-
           tatloa u on thr aotlon o? thr Lsglslaturr ss to
           suoh o??fo6s as It tight orsets.m
           Statutes and ordlaaaoeswhloh ham attempted to oreatr of-
fioes for a tsmloagar then two years bar0 bean drolarsd uaooastltu-
tione1. Sen Aatonlo IadepsodsntSohool Distriot vs. State, (ct. Civ.
App:, writ  of error refused) 173 8.W. 525; OOmm1sslonor8*Court o?
Llmsst s Oouaty, et sl. 18~ Osrrstt st al. (TPx. Comm. hpp.i 19221
236 s.8? 970 (roversod830 S.W. lOlO!.
              As will hsrsiaefterbs shown, the term "o??iooW as uwd la
Xrtlole 16, Sootion 30, of the Constitution does not apply to all po-
sltloas or emplomsat of ths stats or its 8ubdlvl8lon8,but only to
oertaln     olassrs a? ponltlons.   Thn Constitution doss aot attempt to
define     ths geaerlo terms a0fri00* or ~orriorrs~. Xeay goaoral dsrl-
nitions can be louad in the text book8 ead oases, bus tha applloat
tloa or thsss derinltlonsto spsol?io bordorllas oases is lxtmmsly
diffloult.      Considerable   ooniusion exists in the Texas oases in ap-
plying the dsflnitioas to apsoltio lnstenoss in distlagulshiagba-
twesn *o?rlosrsW and other olassifloation8.
          Ths most iavorsd doiiaitioa Of the term 'otilos",nhioh has
men quoted with aFprova1 many times by Texas oourts, is the ens given
ay YsoheiaIn his work on Pub110 Offlosrs, as tollous:    *
                *A publio o??ios is the right, authority end
           duty oreatsd aad oontsrrab by law, by whioh, for
           a given period, rlther fixed by law or enduring
           at the pleasuro of ths orsating power, aa lndi-
           vidual Ii lovestedwith some portion o? the SOY-
           rrslga iuaotioas o? goveramsat, to be exeroiasd
           by him for the benefit o? ths publlo* l *. The
                                                                             5
.                                                                           s
                                                                            .

    Honorable Boward Hartsog, llaroh4, 1909, %gs     8


                 the oreatloa 8ad ooniorrlngof 8n offloe involves
                 a delog8.tioato the bdlvidual    0s 80~ 0s the mt-
                 lr*ign runotloas 0s gorermwnt, to be sx*rolsod by
                 him for the benefit a? the pUbllO; that  SOW por-
                 tion 0s the sovereignty  0s ths oouatry, either log-
                 iSl8tiV0,  e1eoutlve,or JudioI81, sttaohro for the
                 tlsm being, to b elxerolsed for th.8publio boiwlt.
                 Un)oss the powers oonirrredl rb of this nature, the
                 individual 18 not a publio offloer.'
                As a guide for the app1io8tioaof this de?iaitloa,  18t us
    examine   speo~fIo inat8noes wherein the Texas courts have dlstla-
    @shed between an otfiobr end a non-otfioer,     and the orlterla UpOn
    which they have based euoh diatlaotions. PolIoemen were held to br
    Wot?loersR wlthia the meaning of Artiole 16, SeotIon 30, of the Coa-
    stltutlon in McDonald, et al. ve. City 0s D8118s, et al. (D8il88 ct.
    of 01~. App 1934) 69 S.W. (2d) 175, 8fritn~d    by Suprome Court in
    98 S.W. (2df 167 reversed on other grounds In 10s S.W. (26) 725
    and 107 S.W. (2df 987. The Court o? Civil Appeals pointsd out that
    8 polioem8n W88 deflned 88 8 “Pea00 OtfioeP by Artiol. 36 of th.
    Code of Crlmla81 Prooedura, 1928, Polioemen aad SIremen bare beon
    regarded es ottloers. Callaghaa,Yayor vs. Mo0oua (Ct. 0s civ. App.
    19061, 90 8.w. 319, writ or error rerusd.     In olty or rhoton VS.
    Albers, 32 Tex. Cir, App. 70, 73 9.1, lOS4, it *as held that under
    tha Qlvll Ssrvioo p~ovlsioas o? the Houston Oh8Pter, polioemso hold
    or?Qe for two years on good behavior,    but that baaawe of Artiole
    16, Seotlon 30, 0s the Coa8titutioD,they oeased to be 0rri00ri u0
    jure two years from their appointment,unless reappointed.
              In Ellis vs. Holoombr, 69 S.W. (2d) 449, writ of error ro-
    fused, the oourt deolared that the asuperinteDdoatof the identlti-
    oation bureau of the pollee dspartmentof the oity l + * 18 not an
    orfloer 0s the olty, but 8 highly qualified oxpert employee norkin&
    in the poUor depertmeDt Of the o%tr.* On thr other hand, a rarrent
    officer in the 08me pol%oe department~88 held to bo 8II “oftloer”  by
    the Texas Supremb Court In Holoombe vs. Umte, 102 S.W. (2d) X041,
    ii suoh otfioe had evtw been legally oroated. ID this oasr It mar
    held that the 0rri00 0s warrant ofrioer had not been oreatsd by the
    oharter for the reason that it did not epeoify the aumbar of suoh
    0tri0e8. The oourt said:    ‘Aa ordinaD0~ attemptingto oreate aa
    lndeflnite number o? o?fiOeS without 8 maximum limitation Is void.’
    A olty olerk has been held to br 8a offloer, State ex r81. Bovee
    v8. Catlin, 04 Tax. 48, 19 S.X. 302. A oity Superintendentof
    sohools Is an ottIoer. KImbrough vs. Barnett,(Tex.Se Ct. 19001,
    93 Tex. 301, 55 S.W. 120; but an aaelsteat County Sohool Superintea-
    dent was held not to be an otfloer, Reeper vs+ SteN8rt (Eastland Ct.
    Civ. App. 19331, 66 s.w. (2d) 812, writ 0s error refused. In this
    oaee the court said that since the Superintendentshould at 8ll timea
    have the right to disohaqe his asaistent beoause he was reepoasible
    for his ants. auoh asalatant ehould not be oonsldered an offioer. Ior
H4aorabl8 Eow8rd X8rlisoi5,
                         Yaroh 4, lOSO, F8ga 4


the s8a8 meson 8 deputy ubll0 mIgh8r was hold Lo bs 8~ mDffiser*
in tlndlry vs. Callowey, PDa1148 ct. of Dir. App, 192s) 248 8.W.
681. In Pr~rrer     VS.  u8hnk0, 260 8.11.losl, the ~IE&BS~OD 0s AD-
peals doolarod that     the ohie? clerks of the Comptrolhr end &or.-
tary of State were offlosr8, fOT the r8eson that they perform their
duties *by vlrtuo of authority of the Logirleturo ID the 08~8 ray
that thblr ohlots p8rforA thea.’
          ‘Th8 Deputy Sherlr? 18 en o??iOsr knowa   to   the 18rS ’ l.”
Towns vn. Harris, 13 Tax. 507. Likerim a deputy oounty olerk      la
an 0rri04r. Dongas ~6~ Bsall, 41 &Vi. (i3d) bS1, writ of error    re-
fused.   bfembsrn of e sohool board are otfioers. Son Antonio Iads-
pendant Sohool Distriot vs. State, 193 S.W. 525, wit of error r8-
fused, ea are wmbers of a board of road oomaiesIoners,CoauaisaIoa-
are* Court of Llmsstone County vs. Gwrett,    Tax. CoamI or Appeals,
1922, 236 S.W. 970. A deputy SUp@~V~SOr 8ppoLntrd by the Railroad
Commlssloawas deolared to be an ottioer by 8 oonferenoe opLaIon a?
C. bi.Cui-aton,Attorney Oeneral, fOT the re8soa, la pert, that the
statute used ths word WappolntW father than W@eaplOym. Spoolal OOUA-
se1 employed by the Attorney General was held not to bs aD offiosr
by the Suprem Court ID Terre11 vs. Sperkm, 104 Tar. 191, MS S.19.
519, for the reason that he was not required to take the oath of of-
tier aad “had no offioie1 reletIoaR to the ittoraep General. ti as-
sistant oity attorney we8 held not to be an o??loer, Rail vs. Stat&,
59 Grim. Rep. 4S4, 129 S.iV.630. In this 0888 the oourt drew 8 dls-
tiaotlon betwea the drsIga8tIonof *888ist8ntm and Wdeputym, Imply-
iag that  doputl88 are 0rrI0ers but assIstantsam not. IA th8 oam
o? jibbertsoavs. El110 County !Ct, of Of+. App.) S4 S.W. 1097, the
oourt held that a dlstrlot court stsnogrepherwas not m~offiorr,
47411 though the L4glsl8tiare provided SOT the posltlon and prssorlbed
that he take the oath of offior, After quoting Wohesi’s de?iDItiOD
0s 80 0rri00, quoted above, the oourt   held that the two year linita-
tloa of Artlolo 18, Section 30, did not apply to 8 ooiwt steaogre-
phar, aeylag:
               “we ooaoluds that while the ~SitiOA  0s 4
          4t4OOgr8ph4r,under the atetute in thl8 stat@,
          any be, In a sense, an otflor, and the tell
          thereof may ooatlnuo for a period loagsr than
          two years, yet there Is no ruoh eov8rrIga fuao-
          tloa of government rmbraoad la the powers oonfsr-
          red.upon the lndlvldualpm?omIag its duties as
          brlags it within the msaalag Of the word 'OfflC4'
          es used in the motion of the COastItUtiOa‘quoted.”
          Based upon the foregoing dealsions of the oourta, and et-
telsptlngto apply ttm various orlterle aug-lsatedby them, we oan
safely cooolude that all persons who are 8lentad to their position8
are aof?loers’within the mseniag of Art1018 16, SeotIoa 30, of the
Coast:tutlon,and of those persons ,obteiningtheir posltioas by ap-
Ronorablr   ROward tfWt&O~,   Maroh 4, 1959, &gO 6


pointmWlt, 01&y tboM are ofiioorr w&o are authorIt,& br statute
to pertorn govornme&al funotlonr ln their own right Involving 8op*
exorolro OS dlsorrtlon. All others are not offloors, but mom OS-
ployr*s.
          We bslIe?e that the two year llmftatfonor tenura pro-
sorlbed by ArtIolo 10, Sdotlon 30, of the Tours Constitutionapplier
OtiT to woffioo#a an defined above, and -wouldnot apply to ‘mere lm-
ploy8~ rlthin departments suoh as stenographerr,,mto.*
            Your third question reads:
                 “If au enp1oy.e uithln a department in Term
            Is not an otflorr would a merit system with eeour-
            ity oi tenure based upon competenoabe oonstltu-
            tIona1 tor more than two years?*
           It 18’our oplnlon that a oIvI1 ssrvioe statute providing
for tenure of off100 on good behavior and efiloirnt rervioo would \
not violate the two year tenure provision of the Constitution ar ap-
plied to Stute l mplopseclv&a are not Wotiloer6*. The oi.vilservioe
provI8lom la many olty ohartsrs have been upheld as valid.    Callag-
han, klayorva. MoOown, 90 S.W. 919, writ of error rriueed; Rolooabo
vs. Orate, Tex. S, Ct. 1937;102 S.?i.(26) 1041. skoreover,wbbre
olvll #en100 ,provlsIom in olty oharterr have been applied to *of-
iloo s* 8UOh a# polloaraen,the oourtr have *read into* the ait    tsar
vie0f~provlaionsthe oonatitutionaltwo year llaltation, 8o a8 not to
invalidate the oivil servioa provisions. Callagbam,Uayor    ~‘8.l6oOor
suprr; Oitf of Rourton v8. Albert, 73 9.K. W&i; ?% Tex. Jur. 365:
*And thr provialon (Art. 16, Sso. 30) la not vlolstod by oivll mr-
vioo provlaionr In rtatute and munloIpa1 obarterr that offloors rhall
hold their posltlona during rfiiolsnt sarvioe and good behavior;
these nil1 be oonstrued In oonneotlon with the Constitution to uiean
that positions rhall be held during good behavior for a psrlod not
lr o eedlng
        two year@.*

            Question tour made:
                *En view of the above, would a rtate oivil
            servio;esystsm for departmentalemployees b6 oon-
            stitutional?”
          So far aa Article 16, SeotIon 301 ia oonoerneh, it is Our
opinion that it would not be unoonstltutional. Fe xould, 0r ooulwe,
be unable to paer upon all other possible phase8 of suoh an aot with
Honorable   Eoward Xartso6,   Yuoh     4, 1939,   Pag8 8


out bivlm~ the lot ltreli     before    ~8.


                                                    Tour8 very truly
                                                  iiTTQRNSPOENSRALOF TEXAS

                                                  BY-n;“tiSalter      R. ltooh
                                                                   lisel rtant

WRK:FO